DETAILED ACTION
This is in response to the amendment and the RCE filed on March 11, 2021. Claims 1-18 have been cancelled. Claims 19-36 are newly added. Claims 19-36 are pending in this application.
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on March 11, 2021 has been entered. 
Allowable Subject Matter
Claims 19-36 are allowed over the prior art of record.
The following is an examiner’s statement of reasons for allowance: 
Regarding independent claims 19, 25 and 31, the closest art, Jaquette (US 20120078931 A1), discloses receiving notification that access to the shared database has been revoked for a first user (¶[0012]-[0013] and [0030]-[0033], Jaquette); searching the database for a first file owned by the first user (¶[0030]-[0033], Jaquette), wherein the first file is an executable file (¶ [0033], Jaquette); confirming the first file has no owner (¶[0030]-[0033] and [0075], Jaquette, i.e., confirming the file is abandoned); searching a file history of the first file in meta data of the shared database for a first group of users with read/write access to the first file (¶[0075], Jaquette); searching the file history for a second group of users with read only access to the first file (¶[0086], Jaquette, i.e., read only cashed) and searching the file history for a third group of users, wherein each user of the third group of users has interacted with the first file (¶[0030]-[0033], [0075] and [0086], Jaquette); searching the file history for a fourth group of users, wherein each user of the fourth group of users accessed the first file at some time in the past (¶[0030]-[0033], [0075] and [0086], Jaquette).
Faitelson et al. (US 2011/0184989 A1) discloses identifying an orphan file in a shared database (¶[0033]-[0034], Kapadia, i.e., identifying “utilizing” orphan account’s log file on the server computer 140 “share database”), wherein an owner of the orphan file no longer has access to the shared database (¶[0033]-[0034], Kapadia, i.e., orphan account owner determine which accounts are potential orphaned through adoption policy process such that the policy discovers several user accounts “owner of the file” do not have access); 
Faitelson et al. (US 2011/0184989 A1) discloses surveying a group of one or more users (Fig.1D-1E-1F and Fig.2D, Faitelson, i.e., surveying on a group of users “TOM, BOB, BILL and SARAH” on request and approve of folder ownership), wherein surveying comprises a request to vote among the group for a new owner of the orphan file (Fig.1F and 2E, Faitelson, i.e., TOM responds to the request “accept ownership of the HR folder”); and assigning ownership permission to a new owner among the one or more users within the group based on a result of the survey (Fig.1F-1G and 2F and ¶[0040] and [0043], Faitelson, i.e., assigning ownership permission to HR file to new owner “TOM”). 
Ionescu et al. (US 20160070797 A1) discloses applying a greater weight to a vote of a particular user of the group based on a frequency of accessing the file in a previous number of days (¶[0091], [0094]-[0095], Ionescu). 
Si et al. (US 9262424 B1) discloses surveying a second group of one or more users of the file (abstract;Figs.6-7;  col.5, line 13 to col.6, line 50, Si, i.e., voting on slices ownerships). However, the prior art fails to disclose or suggest the claimed provision “requesting votes for a new owner of the first file selected from the first group of users, wherein the votes are requested from each user of a combined group of users including the first group of users, the second group of users, the third group of users and the fourth group of users; collecting the votes from each user of the combined group of users; concurrently with the collecting, compiling the votes by: applying a greater weight to a vote from a user of the first group of users based on a frequency of access to the first file in a set number of previous days, wherein a higher weight is applied to votes by users of the first group of users having a higher frequency of access to the first file; applying a greater weight to votes from users of the first group of users than to votes from users of the second group of users based on user’s level of access to the first file; applying a greater weight to votes from users of the second group of users than to votes from users of the third group of users based on user interactions with the first file; applying a greater weight to votes from users of the third group of users than to votes from users of the fourth group of users based on user’s prior access of the first file; and assigning the new owner of the first file based on the compiling of votes” as claimed in conjunction with remaining claims provisions.
The dependent claims, being further limiting to the independent claims, definite and enabled by the Specification are also allowed.
Comments
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Other Prior Art Made of Record
1. Bafna et al. (US 20180157522 A1) disclose VIRTUALIZED SERVER SYSTEMS AND METHODS INCLUDING SCALING OF FILE SYSTEM VIRTUAL MACHINES.
2. Arikatla et al. (US 20180157521 A1) disclose VIRTUALIZED SERVER SYSTEMS AND METHODS INCLUDING LOAD BALANCING FOR VIRTUALIZED FILE SERVERS.
3. Gunda et al. (US 20150312343 A1) disclose HAVING CACHE STORAGE.
4. Gould et al. (US 20140143381 A1) disclose PARALLEL I/O READ PROCESSING FOR USE IN CLUSTERED FILE SYSTEMS RECOVERY OF A FAILED REGISTRY.
5. Zadeh et al. (US 20140201126 A1) disclose Methods and Systems for Applications for Z-numbers.
6. Heath (US 20130073473 A1)/(US 10217117 B2) discloses SYSTEM AND METHOD FOR SOCIAL NETWORKING INTERACTIONS USING ONLINE CONSUMER BROWSING BEHAVIOR, BUYING PATTERNS, ADVERTISEMENTS AND AFFILIATE ADVERTISING, FOR PROMOTIONS, ONLINE COUPONS, MOBILE SERVICES, PRODUCTS, GOODS & SERVICES, ENTERTAINMENT AND AUCTIONS, WITH GEOSPATIAL MAPPING TECHNOLOGY.
7. Wu (US 20140222780 A1)/(US 8935266 B2) discloses Investigative Identity Data Search Algorithm.
8. Kondasani (US 20130060805 A1)/(US 20130055100 A1) discloses METHODS AND SYSTEMS FOR DETECTING WEBSITE ORPHAN CONTENT.
9. Jaquette (US 20140250129 A1)/(US 20120239691 A1) discloses METHODS FOR MANAGING OWNERSHIP OF REDUNDANT DATA.
10. Ulrich et al. (US 20120303685 A1)/(US 20020156840 A1) disclose SYSTEMS AND METHODS FOR STORING PARITY GROUPS.
11. Redlich et al. (US 2010/0250497 A1)/(US 20090254572 A1)/(US 8468244 B2) disclose electromagnetic pulse hardened information infrastructure with extractor, cloud dispersal, secure storage, content analysis and classification and method therefor.
12. Dent et al. (US 20080215370 A1) disclose System and Method for Providing Remote Users with Reports and Analyses Based on User Data and Adaptable Reporting with the Ability to Alter, Modify or Augment Such Reports and Analyses through Web-Based Technology.
13. Vahalia et al. (US 20050251500 A1) disclose File server system providing direct data sharing between clients with a server acting as an arbiter and coordinator.
14. Staub et al. (US 20020156975 A1) disclose Interface architecture
15. Odnovorov et al. (US 9053341 B2) discloses Multi-identity for secure file sharing.
16. Hagerstrom et al. (US 7685177 B1) disclose Detecting and managing orphan files between primary and secondary data stores.
17. Jiang et al. (US 6453354 B1) disclose File server system using connection-oriented protocol and sharing data sets among data movers.
18. Xu et al. (US 6324581 B1) disclose File server system using file system storage, data movers, and an exchange of meta data among data movers for file locking and direct access to shared file systems.

Conclusion
The prior art made of record and not relied upon is considered pertinent to Applicant’s disclosure.
Point of contact 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to HANH B THAI whose telephone number is (571)272-4029.  The examiner can normally be reached on Mon-Friday 7-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tony Mahmoudi can be reached on 571-272-4078.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/HANH B THAI/Primary Examiner, Art Unit 2163                                                                                                                                                                                                        March 20, 2021